Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality sent out on 7/22/2022 is withdrawn, and the case is hereby re-opened (please see the interview summary for details).

DETAILED ACTION

Applicant’s amendment in the reply filed on 9/19/2022 is acknowledged, with the cancellation of Claims 19-20.  Claims 11-18, and 21-28 are pending.  Claims 11-18, and 21-28 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18, and 21-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites: “…wherein the bioactive agent is a plant extract and the plant is selected from the group consisting of O. affinis, Capsella bursa-pastoris, Oldenlandia affinis, Citoria ternaled, and combinations thereof…” (claim 11, lines 6-9). The recitation is confusing, as it is not clear what “O. affinis” stands for, does it stand for “Oldenlandia affinis”? However, “Oldenlandia affinis” is already recited in the Markush group, and it is redundant to recite it twice. Does “O” shorts for another genus other than “Oldenlandia”, then what is the full name of “O.”?
 Claim 21 recites “The process of claim 11, wherein said one or more additive agent is selected form the group consisting of: vitamin A or a derivative of vitamin A; vitamin E or a derivative of vitamin E; ascorbic acid or a derivative thereof, a hydroxy acid; benzoyl peroxide; resorcinol; an antimicrobial; an anti-neoplastic agent; an anti-viral agent; a nonsteroidal anti- inflammatory agent; a UV filter; or an immunomodulator”.
The recitation is very confusing. First of all, ascorbic acid, or vitamin C is in almost all the fruits and vegetables, thus it can be found in nature. Secondly, vitamin A can be found in nature as well, such as in carrot. Thirdly vitamin E is found is fats and oils from animal products, such as meat, poultry, fish, and diary food, thus it can be found in nature as well. For the same reason, a hydroxy acid (such as glycolid acid in sugarcane); an antimicrobial (thus as garlic); an anti-neoplastic agent (taxol from pacific yew); an anti-viral agent (oregano oil); a nonsteroidal anti- inflammatory agent (curcumin from Curcuma longa); a UV filter (shea butter); or an immunomodulator (such as Withania somnifera) occurs in nature as well.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 17, 21, and 24-28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hajdu (HU 201000599 A1).
Hajdu teaches NOVELTY - Skin care product (thus topical application to a subject) comprises (in %mass): cocoa butter (37), shepherd's purse extract (Capsella bursa-pastoris) (0.1) (thus a bioactive agent capable of stimulating an oxytocin receptor in the epidermis of a subject), and lingzhi mushroom extract (Ganoderma lucidum) (1.5). The product optionally comprises zinc oxide and titanium dioxide (thus one or more additive agents not found in nature, thus a UV filter, thus claim 21 is met). The product further comprises water, glycerin, cetyl alcohol and allantoin. USE - The skin care product is useful for renewing skin cells, preventing aging of skin (thus claims 25-28 are met), protecting skin against damage, protecting skin against solar rays, hydrating, preventing DNA damage and improving inflammation inhibiting ability of skin cells, and maintaining optimal activity of capillary vessels in skin (see Abstract). 
Hajdu teaches skin care cream comprising shepherd’s bad extract 0.1%, tocopherol acetate 0.006% (thus one or more additive agents not found in nature, thus claim 21 is met), ascorbic acid 0.02% (example 1) (page 3).  
Hajdu teaches the skin care cream of the present invention can be effectively used in daily (thus claim 12 is met) use to nourish, regenerate and hydrate the skin, and as a day cream to protect against harmful ultraviolet radiation from the sun's rays.
Therefore, the reference is deemed to anticipate the instant claim above.


Claims 11, 12, 17, 18, 21, and 24-28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hajdu (HU 201000599 A1), as evidenced by Lee et al (Steroids and triterpenoid from the fruit bodies of Ganoderma lucidum and their cytotoxic activity. Natural Product Sciences (2009), 15(3), 173-179)*.
Hajdu teaches NOVELTY - Skin care product (thus topical application to a subject) comprises (in %mass): cocoa butter (37), shepherd's purse extract (Capsella bursa-pastoris) (0.1) (thus a bioactive agent capable of stimulating an oxytocin receptor in the epidermis of a subject), and lingzhi mushroom extract (Ganoderma lucidum) (thus contains steroid in claim 18) (1.5). The product optionally comprises zinc oxide and titanium dioxide (thus one or more additive agents not found in nature, thus a UV filter, thus claim 21 is met). The product further comprises water, glycerin, cetyl alcohol and allantoin. USE - The skin care product is useful for renewing skin cells, preventing aging of skin (thus claims 25-28 are met), protecting skin against damage, protecting skin against solar rays, hydrating, preventing DNA damage and improving inflammation inhibiting ability of skin cells, and maintaining optimal activity of capillary vessels in skin (see Abstract). 
Hajdu teaches skin care cream comprising shepherd’s bad extract 0.1%, tocopherol acetate 0.006% (thus one or more additive agents not found in nature, thus claim 21 is met), ascorbic acid 0.02% (example 1) (page 3).  
Hajdu teaches the skin care cream of the present invention can be effectively used in daily (thus claim 12 is met) use to nourish, regenerate and hydrate the skin, and as a day cream to protect against harmful ultraviolet radiation from the sun's rays.
            Lee et al teach steroids and triterpenoid from the fruit bodies of Ganoderma lucidum and their cytotoxic activity (see Title). Lee et al teach to detect the cytotoxic activity of natural compds., chromatog. sepn. of the hexane-sol. fraction from the fruiting body of Ganoderma lucidum led to the isolation of 4 steroids and one triterpenoid. They were identified as ergosterol peroxide, stella sterol, ergosterol, 9(11)-dehydroergostrol peroxide, and ganodermanontriol based on spectroscopic evidence and physicochem. properties (see Abstract). 
            Thus, as evidenced by Lee et al, Ganoderma lucidum contains the claimed steroid in claim 18.
Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-18, 21, and 24-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hajdu as applied to claims 11, 12, 17, 18, 21, and 24-28 above.
The teachings of Hajdu and Lee et al are set forth above and applied as before.
The teachings of Hajdu and Lee et al do not specifically teach the application duration in claims 13 and 14, application time in claim 16, the claimed amount of bioactive agent in claim 16,
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the skin care at both day time and night time for more than 20 day or more than 6 weeks, as that is the most common way to use a skin care cream. Regarding to the claimed amount of the claimed amount of bioactive agent in claim 16, 
determining an appropriate amout of bioagent agent in the skin care composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.	
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 11-18, and 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hajdu as applied to claims 11-18, 21, and 24-28 above, in view of Jin (CN 101756872 A).
The teachings of Hajdu and Lee et al are set forth above and applied as before.
The teachings of Hajdu and Lee et al do not specifically teach 0.001-2% vitamin A or its derivative in claims 22 and 23.
            Jin teaches anti-aging skin-care cream containing retinoic acid (see Title). Jin teaches the title skin-care cream comprises retinoic acid, 1,3,7-trimethylxanthine, Mg lanolate, lanolin alc., iso-Pr myristate, paraffin oil, squalene, ceresin, antioxidant, methylparaben at a ratio of 0.1:2.0:14.0:3.6:8.0:30:10.0:4.0:0.1:0.3 or 0.2:2.4:16.0:4.5:10.0:40:12.0:6.0:0.2:0.5, and water in balance. The said skin-care cream can promote the blood circulation, delay the skin aging, and prevent the formation of skin wrinkle (see Abstract). Jin teaches skin cream contains retinoic acid 0.1% (page 2, example 1) (thus overlaps with the claimed 0.0001-2%, thus claims 22 and 23 are met).
          It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use vitamin A derivative retinoic acid from Jin into the composition of Hajdu since Jin teaches anti-aging skin-care cream containing retinoic acid delays the skin aging. Since both of the references teach skin care creams that delay skin aging, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655